Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 1 of 12 PAGEID #: 10708




                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO

     ____________________________________
                                           )
     OHIO A. PHILIP RANDOLPH               )
     INSTITUTE, et. al                     )
                                           )
                                                         No. 1:18-cv-00357-TSB-KNM-MHW
           Plaintiffs,                     )
                                           )
                                                         Judge Timothy S. Black
     v.                                    )
                                                         Judge Karen Nelson Moore
                                           )
                                                         Judge Michael H. Watson
     LARRY HOUSEHOLDER, Speaker of the )
                                                         Magistrate Judge Karen L. Litkovitz
     Ohio House of Representatives, et al. )
                                           )
           Defendants.                     )
     ____________________________________)

               PLAINTIFFS’ OPPOSITION TO THE RNC, NRCC, AND ADAM
              KINCAID’S MOTION FOR A PROTECTIVE ORDER REGARDING
                  THE RE-OPENING OF MR. KINCAID’S DEPOSITION

           The Court has already denied the request that Movants bring yet again to prevent the re-

    opening of Adam Kincaid’s deposition. See Minute Entry (Jan. 16, 2019) (“The Court ORDERS

    that Plaintiffs be permitted to depose Mr. Kincaid for up to seven hours on the grounds that Mr.

    Kincaid previously withheld voluminous documents and extensive testimony pursuant to a First

    Amendment Privilege objection that this Court has since found to be insufficient to justify non-

    disclosure.”); see also Order, ECF No. 128 (the “December 21 Order”) (granting Plaintiffs’

    motion to compel and rejecting the assertion of the First Amendment privilege); Minute Entry

    (Dec. 28, 2018) (denying the RNC, NRCC, and Mr. Kincaid’s emergency motion to stay the

    December 21 Order); Ohio A. Philip Randolph Inst. v. RNC, No. 18-4258 (6th Cir. Jan. 18, 2019)

    (ECF No. 31-2) (“Appellate Op.”) (dismissing the RNC, NRCC, and Mr. Kincaid’s appeal of the

    December 21 Order).

           In light of the Court’s clear statements on the matter, the RNC, NRCC, and Mr. Kincaid

    have filed this motion for a protective order simply to preserve appellate review of their faulty


                                                     1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 2 of 12 PAGEID #: 10709




    assertion of the First Amendment privilege. 1 As the RNC, NRCC, and Mr. Kincaid explain in

    their brief, ECF No. 165 at 6-7, the Sixth Circuit denied Mr. Kincaid’s efforts to prevent a re-

    opened deposition because he had not moved for a protective order from this Court before asking

    for appellate relief. See Appellate Op. at 14. Mr. Kincaid has sought to cure that procedural error

    by filing the present motion, but no circumstances have changed regarding his flawed assertion

    of the First Amendment privilege.

            The Court should once again deny Mr. Kincaid’s request. As the Court has repeatedly

    made clear, Mr. Kincaid’s testimony regarding his intimate role in Ohio’s redistricting process is

    highly relevant to Plaintiffs’ case; thus, Mr. Kincaid is afforded no protection by the First

    Amendment privilege. His re-opened deposition should go forward as scheduled on January 31,

    2019.

    I.      BACKGROUND

            During his December 4, 2018 deposition, Mr. Kincaid’s counsel repeatedly raised

    instructions based on the First Amendment privilege, prompting Mr. Kincaid to refuse to answer

    at least 123 questions in whole or in part. Following the deposition, the Court issued the

    December 21 Order rejecting the RNC, NRCC, and Mr. Kincaid’s assertion of the First

    Amendment privilege as to their documents. The Court’s analysis applied with equal weight to

    Mr. Kincaid’s deposition testimony. Indeed, as the RNC, NRCC, and Mr. Kincaid note in their

    brief, the “question of Mr. Kincaid’s deposition rose and fell with this Court’s Order granting

    Plaintiffs’ Motion to Compel.” Br. at 7, ECF No. 165.


    1
      See Declaration of Theresa J. Lee (“Lee Decl.”), Ex. A, Email from Shawn Sheehy, counsel for
    RNC, NRCC, and Mr. Kincaid (Jan. 22, 2019) (in which Sheehy wrote, “Yes, this is correct,” in
    response to the statement, “[t]he purpose of the motion is to preserve your record for an appeal
    after a judgment in this case”).



                                                      2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 3 of 12 PAGEID #: 10710




           In his persistent effort to avoid compliance with Plaintiffs’ subpoenas, Mr. Kincaid then

    sought an emergency stay of the December 21 Order from this Court, which the Court denied

    during the December 28, 2018 status conference. Minute Entry (Dec. 28, 2018). Mr. Kincaid

    noted his intention to immediately appeal the December 21 Order, but he agreed to sit for a re-

    opened deposition to be held on January 17, 2019. Lee Decl. Ex. B, Email from Shawn Sheehy,

    Counsel for Mr. Kincaid (Dec. 29, 2018) (offering to schedule the deposition on January 17,

    2019, discussing plans to appeal the December 21 Order, and noting “[a]s for filing a stay with

    the Sixth Circuit, Respondents will not be filing a stay at this time.”). Plaintiffs then duly served

    a deposition subpoena on Mr. Kincaid for the mutually consented date of January 17, 2019. See

    Lee Decl. Ex. C. On January 11, 2019, Mr. Kincaid changed his mind, however, and sought a

    stay of his deposition from the Sixth Circuit. See Emergency Mot. For Stay, Ohio A. Philip

    Randolph Inc. v. RNC, No. 18-4258, ECF No. 24-1.

           During a January 15, 2019 status conference, the Court ordered Mr. Kincaid to appear for

    a full day deposition on January 17, 2019. See Minute Entry (Jan. 16, 2019). Plaintiffs identified

    the scope of the deposition as including the following items: (1) answers to the 123 questions as

    to which Mr. Kincaid’s counsel made First Amendment Privilege Instructions at the December 4,

    2018 deposition; (2) questions regarding the documents produced by the RNC, NRCC, and Mr.

    Kincaid on January 4, 2019 and that had previously been withheld on the basis of the First

    Amendment privilege; and (3) certain documents produced by Mark Braden following motion

    practice and after the December 4, 2019 deposition; and (4) reasonable follow-up questions. See

    Lee Decl. Ex. D, Jan. 15, 2019 Status Conference Tr., at 11:21-12:25. Despite the Court’s Order

    to re-open the deposition and Mr. Kincaid’s previous agreement to be deposed on that date, Mr.




                                                      3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 4 of 12 PAGEID #: 10711




    Kincaid’s counsel indicated that his client would not appear on January 17, 2019, and he told the

    court he was “prepared to take the contempt citation.” Id. at 9:2.

            As forecast, neither Mr. Kincaid nor his counsel arrived at the deposition on January 17,

    2019. See Lee Decl. Ex. E, Kincaid Dep. Tr. (Jan. 17, 2019), at 4:15-5:17. The next day, the

    Sixth Circuit dismissed the RNC, NRCC, and Mr. Kincaid’s appeal and denied the motion to

    stay. Appellate Op. at 18.

            Given the Sixth Circuit’s decision, Mr. Kincaid has again agreed to sit for a re-opened

    deposition in an apparent attempt to avoid the forthcoming contempt citation. See Lee Decl.

    Ex. A, Email from Shawn Sheehy (Jan. 22, 2019). Plaintiffs served Mr. Kincaid with a third

    deposition subpoena on January 23, 2019, this time for a January 31, 2019 deposition. See Lee

    Decl. Ex. F, Deposition Subpoena. As mentioned, Mr. Kincaid’s Motion for a Protective Order

    has been filed to protect his right to appeal after this Court issues a final decision in this case.

    Mr. Kincaid has represented that no interlocutory appeal will be taken of this Court’s order

    regarding the instant motion. See Lee Decl. Ex. A, Email from Shawn Sheehy (Jan. 22, 2019).

    II.     MR. KINCAID MUST SIT FOR THE JANUARY 31, 2019 DEPOSITION

            The First Amendment privilege applies when the movant establishes that compliance

    with a discovery request will result in “(1) harassment, membership withdrawal, or

    discouragement of new members, or (2) other consequences which objectively suggest an impact

    on, or chilling of members’ associational rights.” Perry v. Schwarzenegger, 591 F.3d 1147, 1160

    (9th Cir. 2010) (citation and internal quotation marks omitted); see also Black Panther Party v.

    Smith, 661 F.2d 1243, 1268 (D.C. Cir. 1981), cert. granted, judgment vacated sub nom. Moore v.




                                                       4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 5 of 12 PAGEID #: 10712




    Black Panther Party, 458 U.S. 1118 (1982) 2 (party asserting privilege must show “there is some

    probability that disclosure will lead to reprisal or harassment”). Mr. Kincaid first must clear this

    hurdle and has not done so.

           Assuming Kincaid can meet this threshold requirement, the burden then shifts to the

    Plaintiffs to show that their need for the information sought is greater than Mr. Kincaid’s interest

    against disclosure. See AFL-CIO v. FEC, 333 F.3d 168, 176 (D.C. Cir. 2003) (“[C]ourts . . .

    balance the burdens imposed on individuals and associations against the significance of the . . .

    interest in disclosure and consider the degree to which the [requesting party] has tailored the

    disclosure requirements to serve its interests”) (citations omitted). Here, Plaintiffs’ need for the

    information sought, as this Court has already found, is dispositive given the highly relevant

    discovery at issue.

           A.      The RNC, NRCC, and Mr. Kincaid’s Contention That They Face “Retaliation or
                   Harassment” is Baseless

           Plaintiffs seek to depose Mr. Kincaid for a narrow purpose: to learn about his work on

    Ohio redistricting in 2011. Through discovery, Plaintiffs have learned that Mr. Kincaid’s work

    included drawing draft congressional redistricting maps, producing political data sheets

    regarding those maps, and communicating with state and national Republicans about this and

    similar work product.

           Kincaid notes that in order to satisfy the first prong, he must show “some probability that

    disclosure will lead to reprisal or harassment.” RNC, NRCC, and Mr. Kincaid’s Br. at 11, ECF

    No. 165 (quoting Tree of Life Christian Sch. v. City of Upper Arlington, No. 2:11-CV-00009,


    2
      “Even though the Black Panther decision was later vacated as moot, there is no suggestion in
    later case law in [the D.C. Circuit] that its reasoning or analysis has been rejected or abandoned.”
    Int’l Action Ctr. v. United States, 207 F.R.D. 1, 3 n.6 (D.D.C. 2002) (internal citations omitted).



                                                      5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 6 of 12 PAGEID #: 10713




    2012 WL 831918, at *3 (S.D. Ohio Mar. 12, 2012)); see also NAACP v. Alabama ex rel.

    Patterson, 357 U.S. 449, 462-63 (1958) (finding that the production order would “expose[] these

    members to economic reprisal, loss of employment, threat of physical coercion, and other

    manifestations of public hostility”). No such threat is present here.

           The First Amendment privilege finds its roots in the Supreme Court’s 1958 decision to

    protect the NAACP’s Alabama chapter from having to produce its membership list to a violent

    and hostile public; a nationwide, multi-organizational “association” should not be permitted to

    use this privilege when at most only social scorn and no identifiable threat of hostility or reprisal

    exists. See NAACP, 357 U.S. at 462-63; cf. John Doe No. 1 v. Reed, 561 U.S. 186, 228 (2010)

    (Scalia, J., concurring in the judgment) (“There are laws against threats and intimidation; and

    harsh criticism, short of unlawful action, is a price our people have traditionally been willing to

    pay for self-governance. Requiring people to stand up in public for their political acts fosters

    civic courage, without which democracy is doomed.”). Even if Mr. Kincaid’s testimony causes

    public discussion about the Republican party’s decision to insert itself into Ohio’s redistricting

    processes, the RNC, NRCC, and Mr. Kincaid have offered no showing beyond conclusory

    statements that such discussion will lead to harassment, that such discussion will put the

    Republican party in danger of losing members, or that such discussion will expose any members

    to public or economic reprisal.

           The RNC, NRCC, and Mr. Kincaid have therefore failed the threshold prong of asserting

    the First Amendment privilege: they lack an interest protected by the privilege, and therefore,

    Mr. Kincaid must appear at the January 31, 2019 deposition.




                                                      6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 7 of 12 PAGEID #: 10714




            B.     Plaintiffs Have Substantial Interest in Deposing Mr. Kincaid in Order to Obtain
                   Highly Relevant Information That is Central to Plaintiffs’ Claims

            An essential element of Plaintiffs’ case requires proving that Ohio’s congressional

    redistricting plan (the “plan” or “map”) was drawn with discriminatory intent. See December 21

    Order at 10, ECF No. 128. Mr. Kincaid, the NRCC’s Redistricting Coordinator, played a

    significant role in Ohio’s redistricting process in 2011. Plaintiffs have a pressing need (1) to

    address the questions he refused to answer at the first deposition, (2) to question him regarding

    newly produced documents, and (3) to obtain evidence from him that is unavailable elsewhere.

                   1.      The Instructions Not to Answer Questions at Mr. Kincaid’s December 4
                           Deposition Barred Plaintiffs From Obtaining Highly Relevant Information

            Mr. Kincaid refused to answer at least 123 questions in whole or in part based on a

    flawed assertion of the First Amendment privilege at his December 4, 2018 deposition. 3 His

    counsel’s instructions related to subjects highly relevant to Plaintiffs’ case, for example:

        •   70 of the instructions were to not answer questions regarding internal communications

            with party staff, members, and members’ staff about the redistricting progress and

            redistricting process before and after the Ohio map was passed, and internal analysis

            concerning the political ramifications of redistricting;

        •   5 of the instructions were to not answer questions about internal talking points used to

            prepare members for interviews regarding redistricting; and

        •   48 of the instructions were to not answer questions about internal analyses of the contours

            and composition of Ohio’s enacted Congressional districts and draft maps.




    3
     Plaintiffs provided a thorough summary of the Mr. Kincaid’s assertion of the First Amendment
    privilege during the December 4, 2018 deposition in their supplemental brief filed on December
    10, 2018, ECF No. 112.



                                                      7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 8 of 12 PAGEID #: 10715




    See Lee Decl. Ex. H (Citations to Mr. Adam Kincaid’s Assertions of the First Amendment

    Privilege During His December 4, 2018 Deposition).

           More specifically, Mr. Kincaid refused to answer questions about how and why he

    drafted certain boundaries of Ohio’s congressional districts. See, e.g., Lee Decl. Ex. G, Kincaid

    Dep. Tr. (Dec. 4, 2018), at 190:24-191:7 (refusing to answer whether a map he drew “would

    have secured 13 Republican seats”). He refused to testify about the meaning of the phrase

    “Franklin County Sinkhole,” a phrase that he used to label a draft map of Ohio he created in

    2011. See id. at 154:16-155:20. The phrase “Franklin County Sinkhole” weighs directly on

    Plaintiffs’ allegations that the Ohio legislature packed Democratic voters into District 3 (the

    district that includes much of Columbus and Franklin County, Ohio) in an effort to increase the

    Republican control of District 3’s neighboring districts (i.e., Districts 12 and 15). See Second

    Am. Compl., ECF No. 37, ¶¶ 91, 107.

           Mr. Kincaid refused to explain the meaning of the phrase “R Seats Moved Out of Play,”

    which is the title of a slide in a presentation produced by the NRCC. 4 See Kincaid Dep.

    at 124:16-125:9. The slide states that Ohio’s First, Twelfth, and Fifteenth congressional districts

    had been “moved out of play . . . in Republican favor.” Lee Decl. Ex. I at 5. Mr. Kincaid asserted

    the First Amendment privilege when asked what criteria qualified these districts as having been

    moved out of play. Kincaid Dep. at 125:4-9.

           Mr. Kincaid also refused to testify about the meetings he held in 2011 with nearly every

    Republican member of Ohio’s congressional delegation regarding the contours of their districts.

    See Kincaid Dep. at 70:19-71:3, 71:9-18, 72:17-21, 89:16-23, 90:4-9, 90:22-91:5, 91:10-14,

    4
     The presentation that includes the “R Seats Moved Out of Play” slide is included as Ex. I
    (NRCC000031) to the Declaration of Theresa J. Lee. The slide at issue is on page 5 of the
    document, although the pages do not include page numbers.



                                                     8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 9 of 12 PAGEID #: 10716




    92:3-11, 92:21-93:3, 93:13-16, 94:5-13, 95:8-14, 95:18-22, 96:8-14, 97:25-98:6, 98:13-18,

    98:21-99:6, 102:19-103:2, 103:10-15, 103:20-104:2, 104:12-18, 104:20-24, 105:22-106:4. As

    these communications may reveal political motivations that impacted the final Ohio

    congressional map, Plaintiffs have a substantial interest to question Mr. Kincaid on these

    subjects.

                   2.      The Newly Produced Documents Contain Highly Relevant Information
                           that Mr. Kincaid Will Testify about in the Re-Opened Deposition

           The 446 previously withheld documents contain highly relevant information that

    Plaintiffs intend to inquire about during Mr. Kincaid’s re-opened deposition.

           For instance, in one of the more striking documents Plaintiffs have received to date, Dr.

    Thomas Hofeller, the RNC’s Redistricting Coordinator, and Mark Braden, a lawyer-lobbyist who

    gave redistricting advice to the national Republicans in 2011 at the same time he advised the

    Ohio General Assembly on the redistricting, exchanged a series of emails on Thursday,

    September 8, 2011—just one week before the passage of HB 319—with the subject line “New

    Idea III.” Lee Decl. Ex. J. The thread demonstrates not only the active and intimate involvement

    of these national Republicans in drawing Ohio’s congressional map, but also the discriminatory

    partisan intent that shaped Ohio’s congressional boundaries. For example, as regards District 15,

    Dr. Hofeller explained that “[t]he area Adam [Kincaid] has on his version included Grandview

    Heights and some more of the ‘downtown’ area, which I took out of the map I sent – as it was

    ‘dog meat’ voting territory. I guess then, unless there is some inexplicable reason they want that

    awful-voting territory in the 15th, the map I sent is OK.” Id. at 2.

           Other newly produced documents indicate that Mr. Kincaid was drafting congressional

    boundaries throughout Ohio’s redistricting process, and running analyses of how those

    boundaries would perform on a partisan basis. See, e.g., Lee Decl. Ex. K (spreadsheet authored



                                                      9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 10 of 12 PAGEID #: 10717




     by Mr. Kincaid titled “Ohio Changes - Congressional Map as of 9-9”). In fact, Mr. Kincaid sent

     what appears to be an analysis of the final map on December 14, 2011 (the day HB 369 was

     introduced) to Dr. Hofeller. See Lee Decl. Exs. L (parent email with subject line “New Ohio

     Map”), M (attached spreadsheet titled “HB369_Data), and N (attached spreadsheet comparing

     “New Ohio Map” against prior congressional boundaries).

            The repeated references to Mr. Kincaid in these documents, and his clear involvement in

     drafting maps of Ohio’s congressional boundaries as a national Republican operative in 2011, are

     topics that Plaintiffs seek to depose Mr. Kincaid about on January 31, 2019.

                    3.     Mr. Kincaid Has Information Highly Relevant to Plaintiffs’ Case That is
                           Not Available Elsewhere

            Despite substantial discovery efforts, Plaintiffs have been unable to obtain highly relevant

     information that is within Mr. Kincaid’s personal knowledge.

            Plaintiffs deposed Mr. Braden on December 17, 2018. At the deposition, Mr. Braden

     indicated that he was not sure whether he knew Mr. Kincaid in 2011, and that there was “a good

     chance [he] didn’t.” See Lee Decl. Ex. O, Braden Dep. Tr. at 67:17-21. However, documents

     produced after Mr. Kincaid’s deposition include documents in which Mr. Braden repeatedly

     references Mr. Kincaid. See Lee Decl., Ex. J. Plaintiffs must depose Mr. Kincaid in order to learn

     about the contents of these communications, and any other work Mr. Braden and Mr. Kincaid

     completed together regarding Ohio’s 2011 redistricting cycle.

            Likewise, the newly produced documents indicate that Mr. Kincaid worked closely with

     Dr. Hofeller on Ohio’s redistricting process. See, e.g., id. However, Dr. Hofeller passed away in

     the summer of 2018. See Michael Wines, Thomas Hofeller, Republican Master of Political

     Maps, Dies at 75, N.Y. TIMES (Aug. 21, 2018), https://www.nytimes.com/2018/08/21/obituaries/

     thomas-hofeller-republican-master-of-political-maps-dies-at-75.html. Therefore, information



                                                    10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 11 of 12 PAGEID #: 10718




     about Dr. Hofeller’s impact on Ohio’s redistricting process can only come from those who

     worked with him, such as Mr. Kincaid.

            Finally, Heather Blessing was one of Ohio’s map drawers. Though Plaintiffs possess

     several documents that show correspondence between Ms. Blessing and Mr. Kincaid, Ms.

     Blessing could not remember what work Mr. Kincaid completed for redistricting in Ohio in

     2011. See Lee Decl. Ex. P, Blessing Dep. Tr. at 58:22-59:13.

     III.   CONCLUSION

            For the reasons stated above, the Plaintiffs respectfully request that the Court deny the

     RNC, NRCC, and Mr. Kincaid’s Motion for a Protective Order regarding the January 31

     deposition of Mr. Kincaid.

                                              Respectfully submitted,
                                              /s/ Theresa J. Lee
                                              Theresa J. Lee
                                              Emily Zhang
                                              T. Alora Thomas
                                              American Civil Liberties Union Foundation, Inc.
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              Tel.: 212.549.2500
                                              tlee@aclu.org
                                              ezhang@aclu.org
                                              athomas@aclu.org
     Dated: January 28, 2019




                                                     11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183 Filed: 01/28/19 Page: 12 of 12 PAGEID #: 10719




                                     CERTIFICATE OF SERVICE

     I hereby certify that on January 28, 2019, a true and correct copy of the foregoing was served
     upon all counsel of record in this case via ECF.

                                                         /s/ Theresa J. Lee
                                                         Counsel for Plaintiffs




                                                    12
